EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA50603/2016, filed on 2015/07/07.

Response to Arguments

3.	Applicant’s arguments, see P. 8-12, filed 08/20/2021, with respect to Drawing, Claim Objections, Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Drawing, Claim Objections, Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1-7, 10-20, and 23-24 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

KIM et al. (US PGPub./Pat. 20170352291) teach a braille display and an electronic device including the same. The braille display according to an aspect of the present invention includes: a base configured to be provided as a perpendicularly polarized plate-shaped magnet and have through holes formed in a perpendicular direction according to a predetermined arrangement; pins configured to be respectively inserted in the through holes so that an upper end of each pin perpendicularly moves between a first position at which the pin protrudes from an upper surface of the base and a second position at which the pin is accommodated in one of the through holes, the pins expressing braille by means of a combination of individual pins located at the first position; and coils configured to be installed to be respectively wound around the pins and move the pins up and down by receiving current and interacting with the magnet. 
 
Al-Qudsi (US PGPub./Pat. 20130203022) teaches a refreshable Braille display created by movable actuators having discrete surfaces bearing protrusions. In a particularly preferred embodiment, a pair of actuators has discrete surfaces bearing portions of Braille characters, so that when the pair is read together, the entire Braille characters may be read. Movement of the actuators, which may be rotating discs, may be controlled by electromechanical and/or electronic devices.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a Braille display device including 

“…each one of the tactile element, wherein the tactile elements are rotatably mounted and the tactile elements combined in a group in each case are mounted on a common axis of rotation, wherein tactile elements combined in different groups comprise different substantially parallel axes of rotation…” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704  The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628